DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 6/28/2021.
Claims 1-7 are pending.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Lee US 20130188482, Kakadia et al. US 20120236713, Kanazawa 20050163138.  Lee discloses measuring a time that passes from a time a packet enters the buffer to a time that packet exits the buffer by tagging a packet when it enters the buffer with a tag, tag including a timestamp indicating when the tagged packet entered the buffer, monitoring the buffer to identify when the tagged packet leaves the buffer, when the tagged packet exits the buffer, an exit time may be recorded, tag may include a timestamp indicating when the tagged packet entered the buffer and when the tagged packet exits the buffer, an exit time is recorded and compared with the timestamp to calculate the latency i.e., the time that the tagged packet spent in the buffer.
Kakadia discloses a latency information system which calculates flow latencies for a particular flow and compare the calculated flow latencies to a maximum latency value to determine if the subscriber flow is within time limits defined by subscriber profile 
Kanazawa discloses a plurality of containers that respectively connect with corresponding output ports and accommodate packets in a plurality of queues in and from which the packets are written and read; an inputter that sorts the packets inputted through an input port and has the packets accommodated in the containers; and a read controller that, on a per container basis, determines a queue to read the packets from, reads the packets from the determined queue.  Kanazawa further discloses the read controller includes a priority determiner that, on a per queue basis, determines priorities in the reading of the packets and a read queue determiner that, on a per container basis, determines the queue to read the packets from, with reference to the write queue information and the priorities.
Prior art of record does not disclose, in single or in combination, a first communication device that transmits a packet; and 3PATENTFujitsu Reference No.:18-02380 Application Serial No.:16/807,840 a second communication device that receives the packet from the first communication device, wherein the first communication device includes multiple first queues, each of which stores a packet, a first input section configured to input a concerned packet to a first queue that is among the multiple first queues and corresponds to a priority value included in the concerned packet, an adder configured to accuire a first time point to add information on the accuired first time point to the concerned packet, the first time point being a time point when the concerned packet is input to the first queue corresponding to the priority value .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468